Citation Nr: 1518028	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for service-connected hypertension with arteriosclerosis, currently evaluated as 20 percent disabling.
 
2. Entitlement to an increased rating for service-connected paresthesia of the right mandibular nerve, currently evaluated as 10 percent disabling.

3. Entitlement to a compensable rating for service-connected herpes zoster.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to May 1946 and from February 1949 to February 1958.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Regional Office (RO) in Columbia, South Carolina.

In September 2013 and June 2014, the Board remanded the appeal for additional development.

The Veteran testified before a Veterans Law Judge at an August 2013 videoconference hearing.  A copy of that hearing transcript has been associated with the claims file.  The presiding Veterans Law Judge is no longer with the Board, and in a March 2015 correspondence, the Veteran declined his right to an additional hearing.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the September 2013 Board remand directed the AOJ to obtain outstanding VA treatment records, this action has yet been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Veteran was provided with VA skin and mandible examinations in March 2014, in an April 2014 statement, he alleged that both disorders had worsened.  As there are otherwise no VA treatment records dated after June 2012, such records may be particularly relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take all indicated action to obtain copies of any and all outstanding treatment records from the VA Healthcare System showing treatment of any of these service-connected disabilities relevant to this appeal.

2. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




